 Case 1:19-cv-23519-KMW Document 1 Entered on FLSD Docket 08/22/2019 Page 1 of 6


ProSe1 Rev.12/16 Coln IaintforaCivilCase


                                     U NITED STATESD ISTRICT C OURT                                        FILEDBY                    D.C.
                                                          $ Di
                                                             f
                                                             s
                                                             otri
                                                                t
                                                                ch
                                                                 te
                                                                  of                                                Ajg222g19
                                                         G tJ ïjoivision                                            kA
                                                                                                                     y jojr
                                                                                                                          g
                                                                                                                          jt
                                                                                                                           /jy.
                                                                                                                              sy
                                                                                                                               j
                                                                                                                               .yi,
                                                                                                                                  t
                                                                                                                                  y
                                                                                                                                  -.j
                                                                                                                     L
                                                                                                                     .
                                                                                                                      o.  , :...         y
                    MarkDowney,prose                                      C
                                                                              aseNo.
                                                                                        (t(
                                                                                          )beflledinbytheClerk'
                                                                                                              ,
                                                                                                              $
                                                                                                              'Ojpce)

                          Plainttl
                                 's)
('
 mrflcthejllllAltzpeofeachplaintffwhoishlingthisc(?rar/c/Wf.              Jury Trial. (checkone)     Y s        o
f/'
  //lcnamesqfaIIthe#/J/?7f#'
                           /'
                           ..
                            kcannotjltinthespaceabove,
pleasewrite 'tçgcattached''inthespaceand attac'
                                              h an additional
pagewiththe/i
            ///Iistofnames.
                          )
                                V-
                                -


                 United Statesof Ameri
                                     ca
                             &
                           et.aI.

                           Dqfendantls)
(r
 'fzrfltztllefullnamef?feachdqfendantwhoï, çbeingsued.Ifthe
namest?   /-allthedefendantscannotjltinthespaceabove,please
write 'T.
        çecattached'  'in thexpr
                               zct
                                 dand uttachan additionalpage
with l/le-/i
           k//listqj'
                    names.  )


                                           C OM PLAIN T FOR A CIVIL CASE

1.       The Partiesto ThisCom plaint
         A.       ThePlaintiffts)
                  Providetheinfonnation below foreachplaintiffnamed in the com plaint. Attach additionalpagesif
                  needed.
                               Name                             MarkDowney
                               StreetAddress                    DrawerSS
                               City and County                  Mcl-ean
                               State andZip Code                VA 22101-0729
                               Telephone Number                 703-790-9433
                               E-mailAddress                    downeydata@ netzero.net

         B.       TheDefendantts)
                  Providetheinfonzlation below foreach defendantnamed in thecomplaint,whetherthe defendantisan
                  individual,a governm cntagency,an organization,oracolporation. Foran individualdefendant,
                  includetheperson'sjobortitle(Ifknown).Attach additionalpagesifneeded.

                                                                                                                         Page lof 5
Case 1:19-cv-23519-KMW Document 1 Entered on FLSD Docket 08/22/2019 Page 2 of 6


ProSel(Rev.12/16)ColnplaintforaCivilCase
                 DefendantNo.1
                          N am e
                          Job orTitle(tfknown)
                           StreetAddress
                          City and County
                          Stateand Zip Code
                          TelephoneNumber
                          E-mailAddress(fknown)


                  DefendantNo.2
                         N am e
                          Job orTitle(Lfknown)
                          StreetAddress
                          City and County
                           Stateand Zip Code
                          TelephoneNumber
                          E-m ailAddress(lfknown)

                  DefendantNo.3
                          N am e
                          Job orTitle (fknown)
                           StreetAddress
                           City and County
                           State and Zip Code
                           TelephoneNumber
                          E-m ailAddress(Ifknown)


                  DefendantNo.4
                          Name
                           Job orTitle (i
                                        fknown)
                           StreetAddress
                           City and County
                           Stateand Zip Code
                           TelephoneNumber
                           E-mailAddress(Ifknown)
 Case 1:19-cv-23519-KMW Document 1 Entered on FLSD Docket 08/22/2019 Page 3 of 6


ProSe1(Rev.12/16)ComplaintforaCivilCase

II.     BasisforJurisdiction

        Federalcourtsarecoul'tsoflimitedjurisdiction(limitedpower).Generally,onlytwotypesofcasescanbe
        heard in federalcourt:casesinvolving a federalquestion and casesinvolving diversity ofcitizenship ofthe
        parties.Under28U.S.C.j1331,acasearisingundertheUnitedStatesConstitutionorfederallawsortreaties
        isafederalquestioncase.Under28U.S.C.j1332,acaseinwhichacitizenofoneStatesuesacitizenof
        anotherStateornation and theamountatstakeismorethan $75,000 isadiversity ofcitizenship case.ln a
        diversity ofcitizenship case,no defendantm ay bea citizen ofthesame State asany plaintiff.

        W hatisthebasisforfederalcourtjurisdiction? (checkallthatappl
                                                                    p
               Y Federalquestion                            Diversity ofcitizenship


        Fillouttheparagraphsin thissection thatapplytothiscase.

        A.       IftheBasisforJurisdiction Isa FederalQuestion
                 Listthe specitic federalstatutes,federaltreaties,and/orprovisionsofthe United StatesConstitution that
                 are atissuein thiscase.
                  (45)USC Counts,18USC1361,49USC4O115,18USC1519,118U5C2255,USC371,18USC241,5USC552,
                  49U5C49115,18USC1621,quitam,ADA PersonalInjury,DestructionofGovernmentPropedy,Ci
                                                                                                 vilRights,,
                  Constituti
                           on 8th Amendment


        B.       IftheBasisforJurisdiction IsDiversity ofCitizenship

                          ThePlaintiffts)
                                   Iftheplaintiffisan individual
                                   Theplaintiff, (name) MarkDowney,pro se                            isacitizen ofthe
                                   Stateof(name) VA                                        .

                          b.       Ifthe plaintiffisacorporation
                                   The plaintiff, (nalne)                                            5isincorporated
                                   underthelawsofthe Stateof(name)
                                   andhasitsprincipalplaceofbusinessin theState of(name)



                          (lfmorethan oneplaintffisnamedin thecomplaint,attachanadditionalpageproviding the
                          sameinformationforeachadditionalplaint% )
                          TheDefendantts)
                                   lfthedefendantisan individual
                                   Thedefendant, (name)                                            ,isacitizen of
                                   the Stateof(name)                                            . Orisacitizen of


                                                                                                               Page3 of 5
Case 1:19-cv-23519-KMW Document 1 Entered on FLSD Docket 08/22/2019 Page 4 of 6


ProSe1(Revc'J
            ''
             2/L1
                .-6
              ... .)
                   ...Col
                        nplaintforaCivilCase                                                                      ..........
                                                                                                                           C.E




                             b.        lfthe defendantisacorporation
                                       The defendant, (name) us qfyj                          '#isincorporated under
                                                                -  p-
                                                                    qqiçm,.:j::.
                                                                               j ..........
                                       thelaw softhe Stateof(name)                                       and hasits
                                       principalplace ofbusinessin theStateof(name)
                                       Orisincorporated underthe lawsof(foreignnc/fcla.l
                                       and hasitsprincipalplaceofbusinessin (name)

                             (Ifmorethanonedelèndantt
                                                    '.çnamed inthecomplaint,attachanadditionalpageproviding the
                             sameinformationforeachadditionaldefendant)
                             TheAm ountin Controversy

                             Theam ountin controversy-theamounttheplaintiffclaimsthe defendantowesortheamountat
                             sake-ismorethan $75,000,notcounting interestand costsofcourt,because xptz
                                  vtT#m'h/h                C/l/t % .4 1$T.K f&&XW (4gp
                                                                                     '
                                                                                     n
                                                                                     j'.-qJkc.y
                           ArprR*fv jg t o> 4'  .c1   o '
                           r43: : (n'R //-t,v4...
                                          .     ( @oo o.s BAu
                                               .-




111.     StatementofClaim

         W ritea shortand plain statementoftheclaim .Do notmakelegalargum ents. State asbriefly aspossible the
         factsshowingthateach plaintiffisentitled tothedamagesorotherreliefsought. State how each defendantwas
         involved and whateach defendantdid thatcaused theplaintiffhal'm orviolatedtheplaintiffsrights,including
         the datesandplacesofthatinvolvementorconduct. lfm orethan oneclaim isasserted,num bereach claim and
         writea shortand plain statementofeach claim in a separateparagraph. Attach additionalpagesifneeded.

         ThousandsofWhistl eblowerClaimsbythe Disabled Pl
                                                        aintiffwereaccepted theGovernmentandthenunjustl
                                                                                                      ydeleted,
         destructionofgovernmentpropedy,quitam whichresultedinpersonalinjuryand (45)USC Counts.




IV .     R elief

         Statebriefly and precisely whatdam agesorotherrelieftheplaintiffasksthe courtto order.Do notmakelegal
         arguments. Include any basisforclaimingthatthewrongsalleged arecontinuing atthepresenttime. lnclude
         theam ountsofany actualdamagesclaimed fortheactsalleged and thebasisfortheseamounts. lncludeany
         punitiveorexemplary dam agesclaim ed,the amounts,andthereasonsyou claim you are entitlcd to actualor
         punitivem oney damages.
         Counts(45),ADA,quitam,CivilRights,DestructionofGovernmentPropedy,PersonalInjury,andetail
                                                                                                edamountisstatedfor
         each countand a total.




                                                                                                             Page4of5
 Case 1:19-cv-23519-KMW Document 1 Entered on FLSD Docket 08/22/2019 Page 5 of 6


ProSe1(Rev.12/16)ComplaintforaCivilCase




V.      Certification and Closing

        UnderFederalRuleofCivilProcedure l1,by signing below,Icertify to thebestofmy knowledge,information.
        andbeliefthatthiscomplaint:(1)isnotbeingpresentedforanimproperpurpose,such astoharass,cause
        unnecessarydelay,orneedlessly increasethecostoflitigation'
                                                                 ,(2)issupportedbyexisting1aw orby a
        nonfrivolousargumentforextending,modifying,orreversingexistinglaw;(3)thefactualcontentionshave
        evidentiary supportor,ifspecifically so identitied,willlikely haveevidentiary supportaftera reasonable
        opportunityforfurtherinvestigationordiscovely;and(4)thecomplaintothem isecomplieswiththe
        requirem entsofRule 11.

                 ForPartiesW ithoutan Attorney

                 Iagree to providetheClerk'sOfficewith any changesto my addresswhere case-related papersmay be
                 served. lunderstandthatm y failureto keep acurrentaddresson file with theClerk'sOftice may result
                 in thedismissalofmy case.

                 Date ofsigning'
                               .            7/1/2019


                 SignatureofPlaintiff
                 Printed NameofPlaintiff     M arkDowney,pro se

         B.      ForAttorneys

                 D ateofsigning'
                               .


                 SignatureofAttorney
                 PrintedN am eofAttorney
                 BarNumber
                 Name ofLaw Firm
                 StreetAddress
                 State and Zip Code
                 TelephoneNulnber
                 E-mailAddress
                 X
             .
Case 1:19-cv-23519-KMW Document 1 *
                                  u1
                                   e5
                                    e-@p;Q@z@s/lj
                                    Entered     don
                                                 *@1%eMFLSD
                                                       i*tunsuoo-l
                                                                 oDocket
                                                                  dœ@zl@peuz*08/22/2019
                                                                             j@dQ1
                                                                                 @Au@KI
                                                                                      %MN
                                                                                        * ' Page 6 of 6
                                                                   ' ' ' N                         ' =
                l            -            ''--
                1
                .
                l
                (
                è                -
                                 -
                                 - -
                                                                q>x
                                                                  ,
                                                                  z                       . - pn zEE + r
                                                                                          ,
             j             -
                           ,
                                 -

                                 o:                             j
                                                                a2j,,              p
                                                                                   . os , c u     p
            ,?
             l
             I
                         #
                         y
                         s
                           ,
                           u--   w
                                 O n
                                   y
                                 m g
                                                                d
                                                                x5z
                                                                ;R;
                                                                                   j ë  x
                                                                                        c
                                                                                        .  #
                                                                                           .
                                                                                   & > > xx o
                                                                                             m
                                                                                             q
                                                                                             m
                                                                                                a .    -
                                 -            -

            T
            L            g
                         &. >0x  ..u
                                   p      -
                                                                o
                                                                4g
                                                                 y$
                                                                  j
                                                                s$y
                                                                                   4
                                                                                   2 qk
                                                                                      < um
                                                                                      >  os
                                                                                         z oyo >
                                                                                           z a .
            .
            ,            au--.-- o m
                                   4                            :
                                                                pyz
                                                                  v                  oo ;qm       N
            r:           s
                         :
                         'M
                                 m
                                 xa.                                 xq -            g O ,z mn
                                                                                             .< r -
            è
            y
            :.
            t
            #
            .            z
                         g     .=g j
                                 =                                                      I oO
                                                                                           g=m
                                                                                             j + M
                         . -
                           '              r       re, .
                                                      o                                                .
                                                                                                       o   m
            t
            )
            :
            '            œ ----                   e <
                                                  m .2                                                 * U                (
                                                                                                                          *
                                                  m y                                                    .
            )                 z
            t            *
            '

            (
            )
                     .
                     1
                     a                              .

                                                                 '  z
                                                                            8V
                                                                ,'
                                                                /
            ,
                                                                z .
                                     o<                              N                                                               >
                                                                                                                                     .
            ,                        x

            )
            '                        cw
                                     -
                                     N-                                                   a .ro
                                                                                           N  z
                                                                                              .                                      -
                                                                                                                                     .
                                                                                                                                     z
            ?
            '
            ,
                                     .g
                                     .
                                     mo
                                                          g ># >-                 o mx r-
                                                                                       x
                                                                                       -x
                                                                                         - t
                                                                                           -x o
                                                                                              a
                                                                                           r (.
                                                                                              x.j
                                                                                                                                     j
                                                                                                                                     s
                                                                                                                                     x
            :                    m                                                                                                   o
            r                    cq
                                 o
                                 rc
                                                           1=        y
                                                                     -
                                                                                  z
                                                                                  e
                                                                                      .   rA (.
                                                                                          -  w                   q =                 x
                                                                                                                                     .
                                                                                                                                     s
                                 .                                                                             w .                   >
            '                    c w                                                          c.
                                                                                              u j                    .


           jf'                   m=
                                 œ *
            F                    . .
                                 G                                      q''r      X o x.
            ,
                                 Eo
                                 z
                                 zrD                                    F<''      ->
                                                                                   <x
                                                                                   -* -
                                                                                      1. k.q  N l-     -
                                 m                                                    o
                                          a
                                                                                   ?      a
                                                                                          R < J j j'
                                                                                              ..




                                                                                   A Q %                             >Z
                                                                                                                     -           >
                                                                                                                                 -
                                                                                                                                 '-'M
                                                                                        %   f                        e         .>
                                                                                                                                4-
                                                                                                                                 >
                                                                            w         X '-N %                         1       r M
                                 o
                                 xQ                                         R-7       <
                                                                                      a o
                                                                                        q. -
                                                                                           ç
                                                                                           -                         oo        z
                                                                                                                               j> xs
                                                                                                                                  oo. v
                                                                                                                                    ow.
            '
            ,
                                 >-
                                  a                                         &                                                  ew s.we
                                                                                                                                  . .
           ::                    M
                                 w
                                 >mM
                                   o                                                              M-) C              $- ! '0
                                                                                                                           * z-
                                                                                                                              fà
                                                                                                                               ;
           ,
           t
           ,
                                 .                                                                                      g jo   .
           (
           E
           5
           '
                                 o
                                 ase
                                 x -
                                                                                                   >>
                                                                                                    w.               Q /?      .
                                                                                                                               g
           :                     M
                                 n
                                 -       M
                                         ..                                                        Q
                                         m                                                         W                      g
            i.                                                                                                            #
